Citation Nr: 1644431	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  15-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1951 to November 1970.  He died in January 2014.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for the cause of the Veteran's death.

The Board denied the appellant's claim in February 2016.  That denial was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the claim back to the Board in September 2016 for action consistent with the terms of the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2016 denial, the Board noted that the appellant had filed her claim using the Fully Developed Claim (FDC) Form VA 21-534EZ.  The FDC process includes having a claimant submit all private treatment records which are relevant to the claim.  As part of her claim, the appellant submitted a January 2014 opinion from the Veteran's treating physician, Dr. D.R.M., who indicated that he had treated the Veteran for "several years."  The Board noted that the appellant did not submit any additional records as part of her claim, nor did she authorize VA to obtain any outstanding records from Dr. D.R.M. on her behalf.  Therefore, the Board found that VA's duty to assist the appellant in obtaining records had been satisfied.

However, pursuant to FDC guidance, where it is discovered that a claim otherwise filed in accordance with the expedited claims process requires additional development, that claim is to be excluded from that process.  See VA Adjudication Procedures Manual (VA Manual) M21-1, Part III.i.3.B.2.a.,b; see also VA Form 21-534EZ at 2 ("If you file a claim in the FDC Program and it is determined that other records exist and VA needs the records to decide your claim, then VA will simply remove the claim from the FDC Program and process it in the Standard Claim Process.").  The opinion from Dr. D.R.M. indicated that he had treated the Veteran for many years, indicating the existence of potentially relevant records.

In addition, a claim is excluded from the FDC process if additional evidence is submitted after the initial claim, unless it falls under an exception.  M21-1, Part III.i.3.B.2.b.,c.; VA Form 21-534EZ at 2.  In this case, the appellant provided such evidence, including a July 2014 opinion from Dr. D.R.M.

Where a claim is removed from the FDC process, the claimant is to be informed of the exclusion.  M21-1, Part III.i.3.B.2.d.

In sum, the terms of the JMR state that because the evidence indicated the possible existence of relevant outstanding private records, and because the appellant submitted additional evidence after filling her fully developed claim, the claim should have been removed from the FDC process to allow for the appropriate development.

Finally, the JMR requested that the Board explain its finding that the VA examiner's statement that there was no association between asbestos exposure and chronic obstructive pulmonary disease (COPD) or pneumonia was supported by an adequate rationale.  As the case is being remanded, a supplemental VA opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the appellant informing her that her claim has been removed from the FDC process, and that she may submit private treatment records in support of her claim, or she may provide VA with sufficient information and an appropriate authorization to obtain the records on her behalf.  The letter should specifically request records or an authorization for records from Dr. D.R.M.

2.  After allowing the appellant time to respond and/or completing the above development for private records, forward the claims file to the September 2014 VA examiner for a supplemental opinion.  The examiner must review any additional treatment records associated with the claims file.  If the September 2014 VA examiner is not available, then forward the claims file to another appropriate examiner, who should review the claims file in its entirety.

The examiner should then comment on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cause of death (acute respiratory failure, pneumonia, atrial fibrillation, and acute renal failure) is etiologically related to his military service, including established asbestos exposure in service.

A complete rationale, to including citations to pertinent records in the file, relevant medical literature, or other supporting evidence, must be provided.

If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

3.  After completion of the above, and any additional development that may be warranted, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




